Third District Court of Appeal
                               State of Florida

                      Opinion filed September 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1211
                      Lower Tribunal No. F13-7027A
                          ________________


                         Oscar Rua-Torbizco,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Oscar Rua-Torbizco, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LOGUE, and SCALES, JJ.

     PER CURIAM.

     Affirmed.